404 Page Not Found   Skip to main content     Advanced Search    Search   Search    A A A       Judicial Branch Home        Courts                             Supreme CourtCourts of AppealSuperior CourtsJury ServiceAbout California CourtsFind My CourtFAQs   Self-Help                             Getting StartedSmall ClaimsFamilies & ChildrenDivorce or SeparationAbuse & HarassmentEviction & HousingName ChangeTrafficSeniors & ConservatorshipProblems With MoneyCriminal LawCivil AppealsGender ChangeWills, Estates, and ProbateSelf-Help GlossarySelf-Help Feedback Form   Forms & Rules                             Browse All FormsRules of Court   Opinions                             Published OpinionsUnpublished Opinions   Programs                             Alternative Dispute Resolution (ADR)Civics EducationCollaborative Justice CourtsCourt Interpreters Program (CIP)Criminal Justice ProgramsDomestic ViolenceEqual AccessFacilitiesFamilies and ChildrenJudicial Administration FellowshipsJusticeCorpsTribal/State Programs   Policy & Administration                             Judicial CouncilChief Justice Tani G. Cantil-SakauyeAdministrative Office of the CourtsBranch Operations & InitiativesInvitations to CommentGovernmental Affairs   News & Reference                             NewsroomReports & PublicationsResearch & StatisticsPhoto / Video Library            Sorry, the page you requested was not found. You may have used an outdated link or may have typed the address (URL) incorrectly. Here are some common reasons why pages were not found:  Using UPPER CASE CHARACTERS - most names are in lower case. Information may have moved to a new location. You may have typed the page address incorrectly.      ©            2014 Judicial Council of California / Administrative Office of the Courts        Site Map | Careers | Contact Us | Accessibility | Public Access to Records | Terms of Use | Privacy